Citation Nr: 0002316	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected pilonidal 
cystectomies.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of pilonidal cystectomies with tender scar.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from February 1954 to February 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in August 1996, but 
was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

In August 1999, the Board requested an additional medical 
opinion from a VA physician.  This opinion was received in 
September 1999.  The veteran and his representative were 
provided with a copy of this opinion and notified that they 
would have 60 days in which to submit additional evidence or 
argument in October 1999.  This 60 day period ended without 
the receipt of additional evidence or argument.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the lumbar 
spine was not caused or aggravated by the service connected 
residuals of a pilonidal cyst.  

2.  The veteran's surgical scar is no more than tender and 
painful; the scar is not ulcerative and does not result in 
limitation of function of the lower back.  There has not been 
a recent recurrence of a pilonidal cyst.  

3.  The veteran's only service-connected disability consists 
of residuals of pilonidal cystectomies with tender scar, now 
evaluated as 10 percent disabling.

4.  The veteran's service-connected disability does not 
create an exceptional or unusual disability picture resulting 
in his unemployability.

CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the lumbar 
spine is not proximately due to or the result of his service 
connected residuals of pilonidal cystectomy.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999). 

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of pilonidal cystectomies with tender scar 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).  

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected tender scar 
as a residual of pilonidal cystectomies is productive of a 
much greater level of severity than is reflected by the 10 
percent evaluation currently in effect.  He argues that his 
disability is productive of a great degree of pain, which 
impairs his ability to be employed.  He further contends that 
he has developed a lumbar spine disability secondary to his 
service connected tender scar.  Finally, the veteran contends 
that his disabilities cause a high degree of functional 
impairment of the low back, and combine to render him 
unemployable.  

Factual Background

A review of the service medical records indicates that the 
veteran underwent incision and drainage of a pilonidal sinus 
with abscess in January 1956.  The February 1956 discharge 
examination noted that the veteran had recently undergone 
this procedure.  This examination was negative for a back 
disability.  

VA hospital records show that the veteran was admitted for 
treatment of his pilonidal cyst and sinus in March 1956.  He 
underwent surgery for removal of the pilonidal cyst and 
sinus.  There was no evidence of treatment of a disability of 
the lumbar spine. 

Entitlement to service connection for the residuals of a 
pilonidal cystectomy was established in a January 1967 rating 
decision.  A 10 percent evaluation was established for this 
disability under the provisions of 38 C.F.R. § 4.118, Code 
7804, the rating code for scars that are superficial, tender, 
and painful on objective demonstration.  This evaluation 
currently remains in effect.  

The veteran underwent a VA examination in July 1982.  He 
indicated that he had back lesions from basic training, and 
that he was unable to drive, stand, or sit for very long.  He 
would lay down until his pain ended.  After examination, the 
diagnosis was residuals of pilonidal cystectomy with 
subjective evidence of tenderness of the scar.  

A September 1982 letter from a private doctor states that he 
had examined the veteran for his back complaints, which he 
alleged were the result of lacerations to his back when he 
was cut by barbed wire during his basic training.  The 
impression was acne scars of the back.  

An October 1982 letter from a private doctor states that part 
of the veteran's pain in his back was the result of the scar 
tissue from the surgery performed on his pilonidal sinus.  
However, a review of the veteran's X-rays revealed some 
arthritic changes that led him to believe that most of these 
findings were a direct result of the long-standing 
inflammatory process caused by the active pilonidal sinus.  

The veteran underwent a VA examination by an orthopedic 
consultant in February 1983.  The opinion by the October 1982 
private physician was noted.  The diagnoses of this 
examination included tender scar with low back pain, 
pilonidal cyst history with multiple operations, acne 
vulgaris, and low back pain with degenerative changes in the 
lumbar spine, arthritic, symptomatic, associated with the 
pilonidal cyst history.  

The report of a July 1990 private medical examination 
conducted by M. P., M.D., an orthopedic surgeon, noted the 
veteran's history of treatment for an infected pilonidal 
cyst.  The veteran's work history noted that he had a high 
school education, and had attended community college.  He had 
training in real estate and insurance sales.  The veteran 
indicated that he was the owner of a real estate and 
insurance company, and had owned this company for the past 40 
years.  He had not worked since approximately June 1990 due 
to his pain.  His duties at work consisted of selling 
insurance and running his business.  He did not have any 
other employees, and had to close his office when he was in 
pain.  His duties consisted of walking, standing, doing 
paperwork, prolonged sitting, and driving.  Any sitting, 
walking, or standing would aggravate his condition.  He did 
not feel able to continue working because of his pain.  
Following the examination, the diagnosis was a persistent 
post-traumatic chronic lumbar spondyogenic (ruptured disc) 
discogenic pain syndrome, with residual chronic pilonidal 
cyst pain syndrome.  

The report of a September 1991 private examination conducted 
by D. A., M.D. states that the veteran's problems began when 
he developed a pilonidal cyst in service which necessitated 
multiple operations.  He had subsequently developed chronic 
pain, which had progressed.  The veteran currently had 
continuous low back pain with radiation to the buttocks but 
not the legs.  The impressions were chronic severe low back 
pain without evidence of radiculopathy, multilevel lumbar 
degenerative disc disease, and chronic pain secondary to 
multiple surgeries for pilonidal cyst.  Surgery was not 
required, but the veteran was to be managed with reduced 
activities, medication, and above all else, weight loss.  He 
was unable to do prolonged sitting, walking, or standing, and 
was not to lift anything heavier than five pounds.  

A copy of a December 1992 Social Security decision is 
contained in the claims folder.  This decision indicates that 
the veteran was considered disabled from August 1989.  His 
disabilities were a pilonidal cyst, and multi-level 
degenerative disc disease.  

In a January 1993 letter, P. M., M.D., says that he has 
treated the veteran since 1990.  The veteran's back condition 
was unimproved.  The diagnosis was persistent post-traumatic 
chronic lumbar spondylogenic (anular tear) discogenic pain 
syndrome.  A March 1993 letter from this same physician says 
that the veteran has not improved, and that he carried a 
diagnosis of persistent post-traumatic chronic lumbar 
spondylogenic (anular tear) discogenic pain syndrome 
secondary to multiple pilonidal cystectomies.  He noted that 
this diagnosis was supported by the September 1991 
examination report from another private doctor.  

The veteran was afforded a VA examination in April 1993.  The 
history of the treatment for the pilonidal cyst in service 
was noted.  The veteran also reported a history of a low back 
injury during service.  He stated that a sergeant stepped on 
his back as he was crawling on the ground during military 
exercises in basic training.  He was not allowed to receive 
medical treatment for this injury.  The veteran reported low 
back pain since that time.  The veteran also reported that 
private doctors had diagnosed post-traumatic chronic lumbar 
spondylogenic ruptured disc, pain syndrome, and chronic 
pilonidal cyst pain syndrome.  On examination, there was a 
large scar noted in the coccyx area at the site of the old 
pilonidal cyst and subsequent multiple cystectomies.  The 
surgical scar was definitely tender to palpation.  There were 
no cysts noted at the present time, no infection, and no 
abscess.  The doctor's remarks said that the chronic low back 
pain was due to the degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine.  The veteran 
also had chronic scar tissue pain as a residual of multiple 
pilonidal cystectomies.  In his opinion, it was possible that 
the chronic low back pain aggravated the scar tissue pain.  
The diagnoses included pilonidal cysts, recurrent, not found 
at present, status post pilonidal cystectomies time three, 
degenerative osteoarthritis of the lumbar spine with 
degenerative disc disease, particularly noted at L1 to L2, 
and L5 to S1.  

An April 1993 letter from D. A., M.D., says that the veteran 
was essentially unchanged since the September 1991 
examination.  The impressions were chronic, severe, low back 
pain without evidence of radiculopathy, multilevel lumbar 
degenerative disc disease, and chronic pain secondary to 
multiple surgeries for pilonidal cyst.  

A letter from J. N., M.D., notes that he examined the veteran 
in April 1993.  He indicated that the veteran had a history 
of pain at the site of his old surgery for the pilonidal 
cyst.  This pain was aggravated by chronic low back pain.  On 
examination, the veteran had a scar at the midline of the 
gluteal cleft consistent with previous pilonidal surgeries, 
which was still tender on examination.  There was no evidence 
of infection or abscess, but there was evidence of chronic 
scar tissue.  He believed that the veteran had chronic pain 
secondary to multiple surgeries at the site of the pilonidal 
disease, which might be resulting from the chronic scar 
tissue.  

In November 1993, the veteran submitted the answers of M. P., 
M.D., to a set of interrogatories.  The answers of P. M., 
M.D., to the same interrogatories were also submitted at this 
time.  They both agreed that they had examined the veteran 
for his pilonidal cystectomy and his lumbar spondylogenic 
discogenic pain syndrome and related back problems.  They 
checked yes when asked whether the veteran's back problems 
and resulting pain were the result of his original pilonidal 
cyst surgeries, and that his impairment would remain the same 
or worse.  The veteran had pain as a result of his cyst and 
back problems.  They both said that the pain was continuous.  
M.P. said that the scarring from the multiple surgeries for 
the pilonidal cyst caused the pain.  P.M. stated that the 
pain was caused by sitting, bending, and standing.  They both 
believed that the veteran was totally disabled from working 
due to his pilonidal cyst and back problems, and that he was 
precluded from performing a job that required prolonged 
standing or sitting.  M.P. noted that prolonged sitting would 
aggravate the veteran's disability.  

An X-ray study of the veteran's spine was conducted in 
November 1998 and revealed generalized osteopathy, lumbar 
scoliosis and spondylosis, osteoarthritis of L3 to L4, L4 to 
L5, and L5 to S1, and spondylosis of L4 to L5, and L3 to L5.  

The veteran was afforded a VA fee basis examination by an 
orthopedist in December 1998.  He was noted to have undergone 
three operations between 1954 and 1956 for pilonidal cysts.  
He had trouble with healing and apparently had defective scar 
formation that caused low back pain.  The pain did not 
radiate to the lower extremities, but it apparently disabled 
him progressively until he retired in 1992.  The pain was 
constant, was located in the lumbosacral and coxis area, and 
occasionally went upwards to the lumbosacral and lumbar area.  
It had never radiated to the lower extremities.  The veteran 
complained that he could not tolerate walking and prolonged 
sitting.  He treated the pain with hot baths, and occasional 
Tylenol.  He did not do anything, drove only occasionally, 
could walk for 15 minutes, and stand or sit for only 10 
minutes.  On examination, the veteran dressed and undressed 
complaining of extreme pain.  He was obese and walked slowly.  
Tip toes and heel walking were performed complaining of 
severe pain.  The diagnoses included status post multiple 
surgical procedures for pilonidal cysts with apparently very 
sensitive scar formation at the intergluteal area, and severe 
osteoarthritis of lumbosacral spine.  The doctor stated that 
he did not believe the osteoarthritis of the spine had any 
relationship with the pilonidal cyst operations. 

A January 1999 fee basis examination states that from the 
point of view of a dermatologist, the veteran's scars were 
normal, and could hardly be considered to cause the problems 
complained of by the veteran.  The scars were soft without 
hypertrophy, and they moved easily over subjacent tissues.  
The examiner found that the scars were normal and not the 
cause of the present illness, which should be treated from 
the point of view that it was osteoarthritis. 

A medical opinion from a VA orthopedic surgeon was obtained 
in September 1999.  The doctor noted that he had reviewed the 
veteran's service medical records, as well as the VA and 
private medical records before rendering his opinion.  The 
history of treatment with incision and drainage on two 
occasions in service for an abscessed pilonidal cyst was 
noted, as was the pilonidal cystectomy conducted by the VA 
shortly after discharge.  The doctor noted that the veteran 
did not complain of any back injury, problem, or pain during 
service, and that the first indication of a complaint for 
back pain was dated July 1982, 26 years after discharge.  The 
veteran had been evaluated for his complaints of chronic pain 
associated with the scarring from the pilonidal cyst surgery, 
as well as gradually increasing back pain on several 
occasions by several different doctors.  The diagnoses were 
noted to include discogenic pain in addition to degenerative 
arthritis of the lumbar spine, although there had never been 
any report of a neurological deficit or a radicular component 
to the veteran's pain.  The doctor stated that it was his 
opinion that the degenerative joint disease of the lumbar 
spine was in no way connected to the veteran's pilonidal cyst 
and subsequent abscess formation.  It was also his opinion 
that the degenerative arthritis of the lumbar spine which had 
developed through the years as a result of normal wear and 
tear had not been aggravated or affected in any way by the 
pilonidal cyst problem.  

Service connection for Lumbar Spine Disorder

Initially, the Board notes that although the veteran made an 
unsubstantiated claim of an injury to his back during basic 
training, he has confined his contentions in his appeal to 
the claim that his lumbar spine disorder has developed 
secondary to his service connected disability.  Therefore, 
the Board will confine its analysis to service connection as 
secondary to the veteran's service connected disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a lumbar spine disorder, secondary to service-connected 
pilonidal cystectomies.  The evidence contains several 
medical opinions which state that the veteran has developed 
arthritis of the lumbar spine as a result of his pilonidal 
cysts.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that 
entitlement to service connection for a lumbar spine disorder 
is warranted.  The evidence includes several opinions 
concerning the veteran's claim, some of which agree with his 
contentions, and some of which do not.  However, the Board 
finds the September 1999 medical opinion from the VA 
orthopedic surgeon to be the most probative opinion, and this 
opinion states that the degenerative joint disease is in no 
way connected to the veteran's pilonidal cyst.  

The doctor who provided the September 1999 opinion is an 
orthopedic surgeon.  There is no indication that the private 
doctor who rendered the October 1982 opinion has any special 
training or experience in orthopedics.  Similarly, J. N., the 
doctor who wrote an April 1993 letter, is not an orthopedist, 
and P. M., who has submitted several opinions in favor of the 
veteran's claim, is a specialist in emergency medicine.  The 
Board finds that a specialist in the field of orthopedics 
would likely have more expertise in the etiology of 
orthopedic diseases than doctors who are not board certified 
in this area.  

The Board notes that the February 1983 VA examination was 
conducted by an "orthopedic consultant".  The report did 
not explicitly state that the veteran's degenerative changes 
of the spine developed secondary to this pilonidal cyst.  
Rather, it states that the veteran has low back pain with 
degenerative changes in the lumbar spine that are 
"associated" with the pilonidal cyst history.  This 
physician cited to an earlier private medical report and did 
not clarify whether the purported association was etiological 
or merely that the pain from each emanated from the same 
anatomical area.  The Board finds that the September 1999 
opinion is the stronger opinion because it is written by an 
orthopedic surgeon and does reach an explicit opinion 
concerning the possibility of a relationship between the 
veteran's degenerative joint disease of the lumbar spine, and 
it states that degenerative joint disease of the lumbar spine 
is in no way connected to the veteran's pilonidal cyst and 
subsequent abscess formation.  

Finally, the Board recognizes that M.P., M.D., is also an 
orthopedic surgeon, and he has rendered opinions in favor of 
the veteran's claim.  However, the Board notes that the July 
1990 letter from M. P., which was the first that was 
submitted, did not opine that the veteran's arthritis has 
resulted from or was aggravated by the veteran's pilonidal 
cyst.  The November 1993 interrogatories do state that the 
veteran's "back problems and resulting pain stem from his 
original pilonidal cyst surgeries".  However, the Board 
notes that this answer was worded by the veteran's 
representative, and not M. P., who merely had the option of 
checking yes or no to this statement.  M.P. did not explain 
the reasoning behind his conclusions and there is no evidence 
to indicate that M.P. ever examined the veteran's complete 
medical records before rendering his opinion.  The September 
1999 VA orthopedic surgeon was able to review the entire file 
before reaching his opinion.  This included the service 
medical records and VA records pertaining to the treatment of 
the cyst when it was active and infected.  The September 1999 
examiner was able to base his opinion on a medical picture of 
the veteran that was more accurate and complete.  

As the September 1999 medical opinion is clearly the most 
probative opinion of record, and as this opinion indicates 
that the veteran's degenerative joint disease neither 
developed due to the pilonidal cyst nor was aggravated by the 
cyst, the preponderance of the evidence is against the 
veteran's claim for service connection for a lumbar spine 
disorder.  

Evaluation of Tender Scar

Initially, the Board finds that the veteran's claim for an 
increased evaluation is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's tender scar as a residual of pilonidal 
cystectomies is evaluated under the rating code for scars 
that are superficial, tender, and painful on objective 
demonstration.  This warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Code 7804.  Scars that are superficial and 
tender may also merit a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7803.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's tender scar as a residual of 
his pilonidal cystectomy is not warranted.  The April 1993 
letter states that the veteran's scar was still tender.  
Furthermore, the December 1998 VA fee basis orthopedic 
examination notes that the veteran apparently has tenderness 
in the area of his scar.  However, the January 1999 fee basis 
dermatology examination found that the veteran's scars were 
normal.  They were soft, without hypertrophy, and moved 
easily over subjacent areas.  Moreover, the veteran is 
already in receipt of a 10 percent evaluation for his scar, 
which is the highest evaluation allowed in the rating code 
for this disability.  38 C.F.R. § 4.118, Codes 7803, 7804.  
The Board has also considered an evaluation of the veteran's 
disability under the provisions of 38 C.F.R. § 4.118, Code 
7805 for other scars.  However, the limitation of function of 
the veteran's lower back is the result of the nonservice 
connected lumbar spine disability instead of his scar, and 
the January 1999 fee basis examination specifically 
attributes the veteran's impairment to the osteoarthritis.  
The application of 38 C.F.R. § 3.321 will be discussed below 
in the context of the veteran's claim for a total rating 
based on unemployability.  Therefore, entitlement to an 
evaluation in excess of 10 percent is not merited.  

Total Rating due to Individual Unemployability

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies). 38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In this case, the veteran's only service connected disability 
is the tender scar as a residual of the pilonidal cystectomy.  
As discussed above, a 10 percent evaluation is the proper 
rating for this disability.  Therefore, as the veteran has 
not met the percentage requirements set forth in 38 C.F.R. § 
4.16(a), the Board will proceed with consideration of 
entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 4.16(b). 

The evidence shows that the veteran was formerly self-
employed in the real estate and insurance business.  The 
September 1991 examination noted that prolonged sitting, 
walking, or standing, and lifting more than five pounds was 
precluded by his back disability and the pain from his 
surgeries.  The December 1992 Social Security decision found 
that the veteran was disabled due to the cyst and the back 
disability.  The November 1993 interrogatories both state 
that the veteran is totally disabled due to his back 
disability and his pilonidal cyst, and that he is precluded 
from a job that requires prolonged standing or sitting.  
However, none of this evidence indicates that the veteran is 
rendered unemployable solely due to his service connected 
disability.  Rather, the evidence strongly suggests that the 
veteran's primary disability is his nonservice connected 
degenerative joint disease of the lumbar spine.  The 
examination that best differentiates between the impairment 
that results from the back disability and the disability as a 
result of the scar is the January 1999 fee basis examination 
by the dermatologist, and this examiner indicates that the 
veteran's impairment is the result of the osteoarthritis, and 
not the scar.  There is no indication that his service 
connected scar requires frequent hospitalization, and there 
is no other evidence to demonstrate an exceptional or unusual 
disability picture that would preclude a veteran with his 
education and work experience from obtaining anything but 
marginal employment as the result of his scar.  Therefore, as 
the evidence does not show that the veteran's service 
connected disability prevents him from obtaining employment, 
a total rating is not merited.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected pilonidal 
cystectomies, is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of pilonidal cystectomies with tender scar is 
denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

